Exhibit 10.51

FREESCALE SEMICONDUCTOR HOLDINGS

RESTRICTED STOCK UNIT AWARD AGREEMENT – DIRECTOR

THIS AGREEMENT (the “Agreement”), is made effective as of                     
(the “Date of Grant”), between Freescale Semiconductor Holdings I, Ltd., a
Bermuda limited company (the “Company”), and                              (the
“Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Freescale Holdings 2006 Management
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, Participant has been elected to serve on the Board of Directors of
.                             (the “                     ”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants (subject to the
Participant’s execution of the Investors Agreement) to the Participant, on the
terms and conditions hereinafter set forth, units evidencing a right to receive
         shares of Common Stock (each a “Share” and collectively, the “Shares”)
pursuant to the terms and conditions of this Agreement (the “Restricted Stock
Units” or “Restricted Stock Unit Award”).

2. Restrictions and Vesting Period.

(a) Restrictions and Transferability. Except as provided in the Investors
Agreement, the Restricted Stock Unit Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise



--------------------------------------------------------------------------------

than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Restricted Stock Unit Award to heirs or legatees of the Participant shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

(b) Vesting Period. Subject to the Participant’s continued service on the Board
of Directors of the Company, or except as otherwise provided below, the
Restricted Stock Unit Award shall vest with respect to fifty percent (50%) of
the Shares initially covered by the Restricted Stock Unit Award on the first and
second anniversaries of the Date of Grant. At any time, the portion of the
Restricted Stock Unit Award which has become vested as described above (or
pursuant to Sections 2(c) or 3 below) is hereinafter referred to as the “Vested
Portion”.

(c) Accelerated Vesting upon a Change of Control. Notwithstanding any other
provisions of this Agreement to the contrary, in the event of a Change of
Control, the unvested portion of the Restricted Stock Unit Award shall become
vested for an additional number of Shares where that additional number of Shares
equals the remaining unvested Shares multiplied by the Change of Control Cash
Consideration Fraction. For purposes of this Agreement, “Change of Control Cash
Consideration Fraction” shall mean, with respect to a Change of Control, the
portion of the per Share consideration which is paid in the form of cash,
provided that if the Change of Control Cash Consideration Fraction is .75 or
higher, it shall be deemed to be 1.

 

2



--------------------------------------------------------------------------------

(d) Delivery of Shares. Shares of Common Stock shall become deliverable
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) with respect to the Vested Portion of the Restricted Stock Unit
Award immediately upon the date of vest.

(e) No Stockholder Rights. Participant shall have no rights of a stockholder of
the Company with respect to the Restricted Stock Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the date of
issuance of a stock certificate for such Shares. In the event that the Committee
approves an adjustment to the Restricted Stock Unit Award pursuant to Section 7
of the Plan, then in such event, any and all new, substituted or additional
securities to which Participant is entitled by reason of the Restricted Stock
Unit Award shall be immediately subject to the Restrictions and Vesting Period
set forth in Sections 2(a) and (b) above with the same force and effect as the
Restricted Stock Unit Award subject to such Restrictions immediately before such
event.

 

3



--------------------------------------------------------------------------------

3. Termination of Service on the Board of Directors.

(a) General. If the Participant’s service on the Board of Directors of
                             is terminated for any reason, the Restricted Stock
Unit Award shall, to the extent not then vested (after giving effect to the
provisions of Section 2(c) and this Section 3), terminate upon such termination
of service.

(b) Death. Upon the Participant’s termination of service on the Board of
Directors of                      due to Death, the Restricted Stock Unit Award
shall become fully vested.

(c) Disability. Upon the Participant’s termination of service on the Board of
Directors of                      due to Disability, the Restricted Stock Unit
Award shall become fully vested.

(d) If the Participant’s service on the Board of Directors of
                     is terminated for any reason other than his Death or
Disability, then the unvested portion of the units then held by the Participant
shall be automatically forfeited.

4. Share Restrictions, etc. Except as expressly provided herein, the
Participant’s rights hereunder and with respect to Shares received with respect
to the Vested Portion are subject to the restrictions and other provisions
contained in the Investors Agreement.

5. Legend on Certificates. The certificates representing the Shares received by
Participant with respect to the Vested Portion shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

4



--------------------------------------------------------------------------------

6. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Stock Unit
Award or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Stock Unit Award
or any payment or transfer under or with respect to the Restricted Stock Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

7. Securities Laws. The issuance of any Shares hereunder shall be subject to the
Participant making or entering into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws.

8. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

9. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

10. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

11. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION

 

5



--------------------------------------------------------------------------------

ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED
HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT
THIS SECTION 13 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING
AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

12. Restricted Stock Unit Award Subject to Plan and Investors Agreement. By
entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan, the Investors Agreement
and the Offering Memorandum for the Plan. The Restricted Stock Unit Award is
subject to the Plan and the Investors Agreement, each as may be amended from
time to time, and the terms and provisions of the Plan and the Investors
Agreement are hereby incorporated herein by reference. By entering into this
Agreement, the Participant hereby authorizes the General Counsel of Freescale
Semiconductor, Inc. (the “General Counsel”) as the Participant’s
attorney-in-fact and delegates full power and authority to the General Counsel
to enter into the Investors Agreement on the Participant’s behalf.

13. Section 409A. It is intended that the terms of this Agreement comply with
Section 409A of the Code. If it is determined that the terms of this Agreement
have been structured in a manner that would result in adverse tax treatment
under Section 409A of the Code, the parties agree to cooperate in taking all
reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing Participant’s economic
rights.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

FREESCALE SEMICONDUCTOR HOLDINGS I, LTD. By:  

 

      Name:                                    Title:                        
                        

Agreed and acknowledged as of the date first above written:

 

 

(Printed name)

 

7